DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  
Claim 1 line 12 has the term “temper”. It is incorrect. For examination purposes examiner interpreted the term “temper” as “temperature”. 
Claim 11 line 5 has the term “temper”. It is incorrect. For examination purposes examiner interpreted the term “temper” as “temperature”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "..the temperature probe.." in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "..the temperature probe.." in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10, 11-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Spicer et al. (US 2012/0016524 A1) in view of Fadell et al. (US 20140316581 A1). 
Regarding claim 1 Spicer et al. teaches, an apparatus for summarizing and conveying expected thermal responses to users (method providing thermal characteristics and time response constants to help users manage total energy and cost, [0007]), comprising:
a graphical user interface (User Interface/Display 120.122, Fig.1);
a non-transient memory for storing processor-executable instructions and one or more setpoints (Memory 130, Fig.1; and
a processor, coupled to the graphical user interface, and the non-transient memory (Controller 110 having processor connected to memory and user interface, Fig.1 and claim 16) for executing the processor-executable instructions that causes the processor to:
store a first setpoint in the memory, the first setpoint comprising a start
time and a desired setpoint temperature (controller comprising memory storing time (start time), inside and outside temperatures, setpoints and duty cycles each corresponding to operating modes, [0022]); 
determine an ambient temper of a room (inside temperature of the home, [0023]);
calculate an expected thermal response based on at least the ambient
temperature and the desired setpoint temperature (“...The curves are generated to show the profile of thermal responses, such as heating up times of the house. In future events when the outside temperature may be95 degrees F., for example, and the setting is at 75 degrees F.at 2 o'clock a.m., the controller can send an instruction to
indicate a setpoint of 78 degrees to increase at a more controlled rate...”, [0027],  [0026] and [0023]);
summarize the expected thermal response into an expected thermal response visualization (generating thermal response curves based on the input data, [0026] and [0027] and Fig.3).  
Spicer et al. does not explicitly teach the detail of temperature sensor for measuring ambient temperature and causing the expected thermal response visualization to be displayed on the graphical interface. However, Spicer et al. explicitly teaches to determine ambient temperature which is used to calculate the thermal response as taught in [0026] and [0027]. 
Fadell et al. teaches, a temperature sensor (“..two or more temperature sensors (not shown) are also located in the head unit 410 and cooperate to acquire reliable and accurate room temperature data..”, [0102]);
based on one or more signals from the temperature sensor (temperature signals from sensors to determine room temperature, [0102]);
cause the expected thermal response visualization to be displayed on the
graphical user interface (changing color of the thermostat background to display heating and cooling in addition to displaying time to reach the desired setpoint, current room temperature and desired setpoint temperature, [0124], [0125] and [0127]).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to apply the teachings of calculating expected thermal response based on ambient temperature and setpoint as taught by Spicer et al. wherein the ambient temperature is determined by temperature sensor signal and modifying the user interface to display generated thermal responses as taught by Fadell et al.to help users to make informed decisions about energy management of their homes. 
	Spicer et al. teach:
[0022] The controller 110 further comprises a memory 130 having at least one thermal characteristic table 132 for a home or other structure (e.g., warehouse, business, etc.). The table comprises variables associate with the heating and cooling
conditions of the home, for example. These variables include time, inside temperatures, outside temperatures, setpoint temperatures, and/or duty cycles each corresponding to the operating modes of the HVAC unit, such as heating, cooling fan only, off. A table is generated for any given operating mode is initially filled with average home data and then modified with recalculated averages whenever that operating mode was selected. The tabled data is then used to calculate the elapsed time for the home to heat up to a specific temperature with the system off during the cooling season, how long the home takes to cool to a specific temperature during the cooling season, how long the home takes to heat to a specific temperature during the heating season and how long
the home takes to cool to a specific temperature during the heating season in relation to any given inside and outside temperature.

[0023] In one embodiment, a rolling average of the thermal characteristics, such as inside and outside temps with other information is kept that updates at given times of day or periods of the HVAC cycle. By using these averages of the home's thermal characteristics, the responses of the home are stabilized to local and acute variations in the thermal characteristics. Gradual and/or immediate changes in the home are also inherently incorporated, such as insulation deterioration, changes in external shading, or local instantaneous weather changes, which are factored into the time response calculations. Furthermore, the memory can also be configured to store multiple tables or a family of tables to incorporate other variables affecting the times for the temperatures to change. For example, one table can be stored for cloudy days and a separate table kept for sunny days, provided that the controller is presented this data from some outside source, for example, a broadband connection to an outside weather service.
It will be obvious to one skilled in heat transfer that the heating or cooling rates of the house will be impacted by these and other outside variables that can be accounted for in these families of data.

[0027] For example, in order to provide information to a user for ways to save money various power consumption data is charted for various setpoint temperatures, temperatures outside, and inside as well as duty cycles of the HVAC unit over time. Each curve is associated with a certain starting temperature in which the home is at when the home begins heating. For example, curve 206 illustrates an average ramp-up
rate during a DR event when the home starts at 70 degrees F., curve 204 at a starting temperature of 7 5 degrees F., and curve 202 at 78 degrees F. As the outdoor temperature increases, so does the average ramp-up rate to maintain the home at the setpoint temperature. For example, the thermal characteristic table records that outside temperature is 90 degrees F. and 7 5 degrees inside. If the setpoint temperature is
shifted to 78 degrees F., the air conditioner will go off, and the table will indicate how long it takes the house to go up to 78 degrees F. each hour. The curves are generated to show the profile of thermal responses, such as heating up times of the house. In future events when the outside temperature may be 95 degrees F., for example, and the setting is at 75 degrees F. at 2 o'clock a.m., the controller can send an instruction to
indicate a setpoint of 78 degrees to increase at a more controlled rate. Another example, may be that it is also raining outside, and based on historical tables created for the home temperature changes took longer to occur since the setting was not changed from 75 to 78 during those times. The time it took for the change to occur is the slope of the curve in FIG. 2. Consequently, the controller builds home characteristic
tables with different parameters affecting the conditions of the thermal responses of the home, such as an amount of sunshine, number of children home or not home, an amount of shading, etc., in order to predict the thermal response of the home. This can be done for cooling down rates and heating up rates of the individual home. This system assumes that the controller has access to the variables, such as sunny, cloudy,
shaded, etc. If there is not access to these variables, the system can default to the overall running average data that encompasses all of the variables rolled into one data set.

[0026] With reference to FIG. 2, the house characteristics for a home are graphed to provide response constants, such as ramp-up rates for increases in temperature during a DR event. The vertical axis and horizontal axis correspond respectively to a ramp-up rate in degrees per hour and outside temperature in degree F. Each curve 202, 204, 206 represents the response of the home during a DR event, for example. Initially data
points for the home are stored in the thermal characteristic table 132 and mapped to generate response constants, such as ramp-up rates or ramp-down rates. Data points are mapped and plotted for future DR events to compare with. It will be obvious to one skilled in the art that the controller can also be provided with the capability to "curvefit" via regression analyses the data points to devise an equation or family of equations to be used to extract data with a given set of input variables.
	
	Fadell et al. teach:

[0124] FIGS. 7A-7K show aspects of a general layout of a graphical user interface for a thermostat, according to some embodiments. The screens shown, according to some embodiments, are displayed on a thermostat 300 on round dot-matrix electronic display 316 having a rotatable ring 312 such as shown and described in FIGS. 3A-4. FIG. 7A shows a basic thermostat screen 700 in heating mode. According to some embodiments, the foreground symbols and characters remain a constant color
such as white, while the background color of the screen can vary according to thermostat and HVAC system function to provide an intuitive visual indication thereof. For example, according to a preferred embodiment, a background orange-red color (e.g. R/G/B values: 231/68/0) is used to indicate that the thermostat is currently calling for heating from the HVAC system, and a background blueish color (e.g., R/G/B values: 0/65/226) is used to indicate that the thermostat is currently calling for cooling from the
HVAC system. Further, according to some embodiments, the intensity, hue, saturation, opacity or transparency of the background color can be changed to indicate how much heating and/or cooling will be required (or how "hard" the HVAC system will have to work) to achieve the current setpoint. For example, according to some preferred embodiments, a black background is used when the HVAC system is not activated (i.e., when neither heating or cooling is being called for), while a selected background color that represents heat (e.g., orange, red, or reddish-orange) is used if the setpoint
temperature is at least 5 degrees F. higher than the current ambient temperature, and while a selected background color that represents cooling (e.g., blue) is used if the setpoint temperature is at least 5 degrees F. lower than the current ambient temperature. Further, according to preferred embodiments, the color can be faded or transitioned between the neutral color (black) and the HVAC active color (red-orange for heating or blue for cooling) to indicate the increasing amount of "work" the HVAC
system must do to change the ambient temperature to reach the current setpoint. For example, according to some preferred embodiments, decreasing levels of transparency (i.e., an increasing visibility or "loudness" of the HVAC active color) are used to correspond to increasing discrepancy between the current ambient temperature and the setpoint temperature. Thus, as the discrepancy between the setpoint temperature and the current ambient temperature increases from 1 to 5 degrees, the "loudness" of the background HVAC active color increases from an almost completely transparent
overlay on the black background to a completely non-transparent "loud" heating or cooling color. It has been found that the use of variations in color display, such as described, can be extremely useful in giving the user a "feel" for the amount of work, and therefore the amount of energy and cost, that is going to be expended by the HVAC system at the currently displayed setpoint value. This, in turn, can be extremely useful in saving energy, particularly when the user is manually adjusting the setpoint
temperature in real time, because the background color provides an immediate feedback relating to the energy consequences of the user's temperature setting behavior.

[0125] According to some alternate embodiments, parameters other than simply the difference in current to setpoint temperature can be used in displaying background colors and intensity. For example, time-to-temp (the estimated amount of time it will take to reach the current setpoint temperature), amount of energy, and/or cost, if accurately known can also be used alone or in combination determine which color and how intense (or opaque) is used for the background of the thermostat display.

	Regarding claim 2 combination of Spicer et al. and Fadell et al. teach the method of claim 1. In addition Spicer et al. teaches, wherein the expected thermal response visualization comprises a wave curve of expected room temperatures vs. time as an HV AC system begins a heating or cooling cycle based on the first setpoint (Fig.3 showing curves generated for change in temperature per unit time vs outdoor temperature, someone of ordinary skill in the art can substitute outdoor temperature with known ambient temperature with reasonable expectation of success since the curves are generated based on both ambient and outdoor temperature).

	Regarding claim 3 combination of Spicer et al. and Fadell et al. teach the method of claim 1. In addition, Fadell et al. teaches, wherein the wave curve (curve in view of Spicer et al) is formatted to display the wave curve using an entire width of the graphical user interface (the thermal response curves of Spicer et al. can be displayed with proper formatting on the graphical interface in addition to setpoint, ambient temperature and time to reach the setpoint, [0124] and [0127]), displaying a current ambient temperature at a far left side of the graphical user interface and displaying a desired setpoint temperature on a right side of the graphical user interface (displaying current temperature 1402 on the right and desired setpoint temperature 73, to the left, someone of ordinary skill in the art can flip the positioning of displaying temperatures from a list of possible positions such as left to right, right to left, up and down or down and up,  [0159]).
	Regarding claim 4 combination of Spicer et al. and Fadell et al. teach the method of claim 2. In addition, Fadell et al. teaches, further comprising further processor-executable instructions that causes the processor to:
determine an expected energy consumption rate of the HVAC system during the heating or cooling cycle (based on determining the amount of work the HVAC system has to do to reach the desired setpoint, the color of the thermostat background is changed, [0124]);
shade an area of the graphical user interface in a first color representative of the expected energy consumption rate (based on determining the amount of work the HVAC system has to do to reach the desired setpoint, the color of the thermostat background is changed, [0124]).

Regarding claim 5 combination of Spicer et al. and Fadell et al. teach the method of claim 1. In addition, Spicer et al. teaches, further comprising further processor-executable instructions that causes the processor to:
record sets of temperature readings from the temperature probe during respective heating or cooling sequences, each of the sets further comprising a starting ambient temperature of the room and a desired setpoint temperature ( thermal characteristics table are created correlating inside and outside temperatures, setpoints which are updated when operating the HVAC system (heating or cooling), [0032], [0033] and [0022]);
store the sets in the memory (thermal characteristics table stored in the memory, [0022]); and
determine that a heating or cooling cycle will commence based on the first
setpoint (heating to begin since inside temperature is 75 degrees and desired setpoint is 78 degrees, [0027]);
wherein the processor-executable instructions that cause the processor to calculate the expected thermal response comprises instructions that causes the processor to:
identify a first set stored in the memory having a closest match between
the starting ambient temperature and the desired setpoint temperature of the first
set and the ambient temperature and the desired setpoint temperature of the first
setpoint (thermal characteristics tables are used to correlate how long will it take to cool or heat up the home based on desired setpoint, [0026] and [0022]); and
generate the expected thermal response visualization based on the temperature readings stored in association with the first set (the modified thermal characteristics are mapped to generate thermal response constants and plotted for future DR events to compare with where the DR events have curves with a starting inside temperature and desired setpoint, [0026], [0022] and [0027]).

Regarding claim 10 combination of Spicer et al. and Fadell et al. teach the method of claim 1. In addition, Spice et al. teaches, further comprising further processor-executable instructions that causes the processor to:
modify the expected thermal response based on whether the apparatus is operating in an economy mode of operation or not (thermal responses are modified in relation to current power cost associated with operating the HVAC system in energy savings mode and normal mode, [0021] and [0027]).

Regarding claim 11 combination of Spicer et al. and Fadell et al. teach the claimed apparatus for summarizing and conveying expected thermal responses to users. Therefore, together they teach the method  for summarizing and conveying expected thermal responses to users implementing  the functional limitations of the claimed apparatus as discussed in claim 1. 
Similarly, regarding claims 12-15 and 20 combination of Spicer et al. and Fadell et al. teach the claimed apparatus for summarizing and conveying expected thermal responses to users. Therefore, together they teach the method  for summarizing and conveying expected thermal responses to users implementing  the functional limitations of the claimed apparatus as discussed in claims 2-5 and 20. 

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Spicer et al. (US 2012/0016524 A1) in view of Fadell et al. (US 20140316581 A1) and Boettcher et al. (US 20200132328 A1). 
Regarding claim 6 combination of Spicer et al. and Fadell et al. teach the apparatus of claim 4. In addition, Spicer et al. teaches, wherein the processor-executable instructions that cause the processor to calculate the expected energy consumption rate comprises instructions that causes the processor (claim 16 and  [0021]) to:
determine an expected energy consumption rate of the HVAC system as the HVAC system heats and cools the room, each expected energy consumption rate determined at least in part on the ambient temperature at the start of a heating or cooling cycle and/or a desired setpoint temperature (providing user with real time feedback regarding energy usage and cost for heating/cooling cycle based on starting ambient temperature and desired setpoint, [0021] and [0027]);
identify a first expected energy consumption rate stored in the memory having a closest match between the starting ambient temperatures associated with the expected energy consumption rate and the ambient temperature and between the desired setpoint temperatures of the estimated energy loads and the desired setpoint temperature of the first setpoint (based on desired setpoint and starting temperature the consumer is provided with information about how the home will respond that is how long it will take to heat/cool the space and how to maximize reduced cost along with comfort in home based on stored home profiles (having thermal characteristics for different conditions affecting the heating/cooling of the home) those matching the entered desired setpoint and starting temperature, [0036] and [0027], see also [0038]).
Neither in combination nor individually Spicer et al. and Fadell et al. teach to assign color to ach expected energy consumption rate and storing the expected energy consumption rates in association with color.
Boettcher et al. teaches, assign a color to each expected energy consumption rate (time series energy consumption values indicated with different colors, [0345]);
store the expected energy consumption rates in the memory in association with its assigned color, and a respective starting ambient temperature of the room and a respective desired setpoint temperature of the room (storing energy consumption values based on time series values of measured temperature of the room/space and desired setpoints, each energy consumption value is associated with color, [0186], [0283] and [0345]);
shade the area below the expected thermal response visualization with the color assigned to the first expected energy consumption rate (presenting to the user color coded energy consumption values, [0345] and [0125] of Fadell et al).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the apparatus for summarizing and conveying expected thermal responses which includes presenting to the user energy consumption  associated with desired setpoint and starting temperature as taught by combination of Spicer et al. and Fadell et al. wherein the energy consumption is assigned with a color and the color coded energy consumption is presented to the user as taught by Boettcher et al. to visually guide the users/occupants about the intensity of work the HVAC system has to do reach the desired setpoint. 
Boettcher et al. teach:
[0345] Heat map 6706 may present timeseries data as a plurality of cells 6710. Each of cells 6710 may correspond to one sample of the corresponding timeseries. For example, heat map 6706 is shown displaying hourly values of an energy consumption timeseries. Each row of heat map 6706 corresponds to a particular day, whereas each column of heat map 6706 corresponds to an hour of the day. Cells 6710 located at the intersections of the rows and columns represent the hourly values of the energy consumption timeseries. In some embodiments, the hourly energy consumption values (or any other type of data presented via heat map 6707) are indicated by the color or other attribute of cells 6710. For example, cells 6710 may have different colors that represent different energy consumption values. A key 6708 indicates the colors that represent different numerical values of the energy consumption timeseries. As new samples of the timeseries are collected, new cells 6710 may be added to heat map 6706. Hovering over any of cells 6710 may display the timestamp of the sample
associated with the cell, the point name, and/or the numerical value of the sample associated with the cell.

Regarding claim 16 combination of Spicer et al. and Fadell et al. teach the method of claim 14. In addition, Spicer et al. teaches, wherein calculating the expected energy consumption rate comprises (claim 16 and  [0021]) to:
determining an expected energy consumption rate of the HVAC system as the HVAC system heats and cools the room, each expected energy consumption rate determined at least in part on the ambient temperature at the start of a heating or cooling cycle and/or a desired setpoint temperature (providing user with real time feedback regarding energy usage and cost for heating/cooling cycle based on starting ambient temperature and desired setpoint, [0021] and [0027]);
identifying a first expected energy consumption rate stored in the memory having a closest match between the starting ambient temperatures associated with the expected energy consumption rate and the ambient temperature and between the desired setpoint temperatures of the estimated energy loads and the desired setpoint temperature of the first setpoint (based on desired setpoint and starting temperature the consumer is provided with information about how the home will respond that is how long it will take to heat/cool the space and how to maximize reduced cost along with comfort in home based on stored home profiles (having thermal characteristics for different conditions affecting the heating/cooling of the home) those matching the entered desired setpoint and starting temperature, [0036] and [0027], see also [0038]).
Neither in combination nor individually Spicer et al. and Fadell et al. teach to assign color to ach expected energy consumption rate and storing the expected energy consumption rates in association with color.
Boettcher et al. teaches, assigning a color to each expected energy consumption rate (time series energy consumption values indicated with different colors, [0345]);
storing the expected energy consumption rates in the memory in association with its assigned color, and a respective starting ambient temperature of the room and a respective desired setpoint temperature of the room (storing energy consumption values based on time series values of measured temperature of the room/space and desired setpoints, each energy consumption value is associated with color, [0186], [0283] and [0345]);
shading the area below the expected thermal response visualization with the color assigned to the first expected energy consumption rate (presenting to the user color coded energy consumption values, [0345] and [0125] of Fadell et al).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the method for summarizing and conveying expected thermal responses which includes presenting to the user energy consumption  associated with desired setpoint and starting temperature as taught by combination of Spicer et al. and Fadell et al. wherein the energy consumption is assigned with a color and the color coded energy consumption is presented to the user as taught by Boettcher et al. to visually guide the users/occupants about the intensity of work the HVAC system has to do reach the desired setpoint. 

Claims 7-9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Spicer et al. (US 2012/0016524 A1) in view of Fadell et al. (US 20140316581 A1) and Shah (US 20160040902 A1).
Regarding claim 7 combination of Spicer et al. and Fadell et al. teach the apparatus of claim 1. In addition, Fadell et al. teaches, a network interface and further
comprising further processor-executable instructions that causes the processor (intelligent components implementing steps via processors, [0174]) to:
initiate a cooling sequence with HVAC equipment coupled to the apparatus based on a current temperature provided by the temperature sensor and one of the one or more setpoints (starting cooling based on desired setpoint and current temperature of the space, [0124] and [0125]).
Neither in combination nor individually Spicer et al. and Fadell et al. teach to send a blind control signal to close in response to initiating the cooling sequence. 
Shah teaches, in response to initiating the cooling sequence, send a blind control signal to the network interface, the blind control signal for causing motorized blinds, coupled to the apparatus via the network interface, to close (HVAC system sending control signal to close blinds when cooling a zone, [0092]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the apparatus as taught by combination of Spicer et al. and Fadell et al. to send control signal for closing blinds in response to initiating the cooling sequence as taught by Shah to efficiently cool the room/space/zone with the help of additional means to conserve energy.  

Regarding claim 8 combination of Spicer et al., Fadell et al. and Shah teach the apparatus of claim 7. In addition, Shah teaches, wherein the processor-executable instructions that cause the processor to send a blind control signal comprises instructions that causes the processor (method and systems executed by processors, [0116]) to: send the blind control signal only when the processor determines that the apparatus is operating in an economy mode (sending control signal to close blinds to achieve further savings in energy consumption (economy mode), [0090] and [0092]).

	Regarding claim 9 combination of Spicer et al. and Fadell et al. teach the apparatus of claim 1. In addition, Fadell et al. teaches, further comprising a network interface and further comprising further processor-executable instructions that causes the processor (intelligent components implementing steps via processors, [0174]) to: determine that a cooling sequence or a heating sequence will occur (starting cooling based on desired setpoint and current temperature of the space, [0124] and [0125]).
	Neither in combination nor individually Spicer et al. and Fadell et al. teach asking a user to close any open doors or windows for faster and more efficient heating or cooling.
	Shah teaches, in response to determining that a cooling sequence or a heating sequence will occur, cause a message to be displayed on the graphical user interface asking a user to close any open doors or windows for faster and more efficient heating or cooling (for efficient cooling, sending signals to close windows which can also be presented to the user via user interface, [0088], [0092] and [0050]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the apparatus as taught by combination of Spicer et al. and Fadell et al. to send control signal for closing windows or doors in response to initiating the cooling sequence as taught by Shah to efficiently cool the room/space/zone with the help of additional means to conserve energy.  

Regarding claim 17 combination of Spicer et al. and Fadell et al. teach the method of claim 11. In addition, Fadell et al. teaches, initiating a cooling sequence with HVAC equipment coupled to the apparatus based on a current temperature provided by the temperature sensor and one of the one or more setpoints (starting cooling based on desired setpoint and current temperature of the space, [0124] and [0125]).
Neither in combination nor individually Spicer et al. and Fadell et al. teach to send a blind control signal to close in response to initiating the cooling sequence. 
Shah teaches, in response to initiating the cooling sequence, sending a blind control signal to a motorized blind, the blind control signal for causing the motorized blind to close (HVAC system sending control signal to close blinds when cooling a zone, [0092]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the method as taught by combination of Spicer et al. and Fadell et al. to send control signal for closing blinds in response to initiating the cooling sequence as taught by Shah to efficiently cool the room/space/zone with the help of additional means to conserve energy.  

Regarding claim 18 combination of Spicer et al., Fadell et al. and Shah teach the method of claim 17. In addition, Shah teaches sending a blind control signal comprises: sending the blind control signal only when operating in an economy mode (sending control signal to close blinds to achieve further savings in energy consumption (economy mode), [0090] and [0092]).

	Regarding claim 19 combination of Spicer et al. and Fadell et al. teach the method of claim 11. In addition, Fadell et al. teaches, determining that a cooling sequence or a heating sequence will occur (starting cooling based on desired setpoint and current temperature of the space, [0124] and [0125]).
	Neither in combination nor individually Spicer et al. and Fadell et al. teach asking a user to close any open doors or windows for faster and more efficient heating or cooling.
	Shah teaches, in response to determining that a cooling sequence or a heating sequence will occur, cause a message to be displayed on the graphical user interface asking a user to close any open doors or windows for faster and more efficient heating or cooling (for efficient cooling, sending signals to close windows which can also be presented to the user via user interface, [0088], [0092] and [0050]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the method as taught by combination of Spicer et al. and Fadell et al. to send control signal for closing windows or doors in response to initiating the cooling sequence as taught by Shah to efficiently cool the room/space/zone with the help of additional means to conserve energy.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Drew et al. (US 20140163746 A1) teaches a thermostat configured to monitor and communicate energy consumption of HVAC system to a user. 
Mitterhofer (US 20190154873 A1) teaches a system displaying color coded graphs associated with energy consumption for a HVAC system. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANZUMAN SHARMIN whose telephone number is (571)272-7365. The examiner can normally be reached M and Th 7:30am - 3:30pm and Tue 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE can be reached on (571)272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANZUMAN SHARMIN/Examiner, Art Unit 2115                                                                                                                                                                                                        

/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115